DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/15/2021. As directed by the amendment: claims 1, 11-12, 26, 30, and 34-38 have been amended; no claims have been cancelled; and claims 39-40 have been added. Thus, claims 1-40 are presently pending in this application.
Election/Restrictions
Newly submitted claims 39-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In response to the restriction requirement (mailed out 2/17/2021), the Applicant elected Species B and D without traverse (on 4/16/2021). Looking at Figs. 2A-2B and its respective description in the specification, Paragraph [000114] states that “the intermediate container 115 that also serves as the mixing chamber 130, and in some embodiments also serves as the primary container 135”. Additionally, in the Remarks filed 12/15/2021, the Applicant specifically states that support for claims 39-40 can be found with respect to Fig. 1C, which as noted above, is not the embodiment elected by the Applicant in response to the Restriction Requirement.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-40 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, 34, and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mixing chamber in fluid communication with the intermediate container”, however it is unclear what is meant by the claim language. In response to the restriction requirement (mailed out 2/17/2021), the Applicant elected Species B and D without traverse (on 4/16/2021). Looking at Figs. 2A-2B and its respective description in the specification, Paragraph [000114] states that “the intermediate container 115 that also serves as the mixing chamber 130, and in some embodiments also serves as the primary container 135. Based on the restriction, if the intermediate container and the mixing chamber are the same, how can the mixing chamber be in fluid communication with itself? For purposes of the examination, a mixing chamber in fluid communication with the intermediate container will be interpreted as an intermediate container that serves as the mixing chamber, as described in the specification at Paragraph [000114].
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lintern et al. (US Publication 2013/0296807 A1).   
Regarding claim 30, Lintern discloses a wearable automatic injection device (Figs. 1-2, Paragraph [0045], lines 13-14) for administering a final medicament to a patient, the wearable automatic injection device comprising: 
a housing (21) including: 
a chamber (Interior of 24) for holding a bulk intermediate medicament and a diluent (Figs. 1A-1D); 
a fluid pathway (38) extending between the chamber and a delivery cannula (30, Fig. 2); and 
a mixing mechanism (28) operatively coupled to the fluid pathway for mixing the bulk intermediate medicament and the diluent into the final medicament (Fig. 1D), where the final medicament flows through the fluid pathway (Figs. 1-2, Paragraph [0042]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1).
Regarding claim 1, Srinivasan discloses a wearable automatic injection device (100, Fig. 5, Paragraph [0138]) for administering a final medicament to a patient, the wearable automatic injection device comprising:
a housing (128) including: 
an intermediate container (102) holding a bulk intermediate medicament (Paragraph [0069], lines 4 and 9); and 
a mixing chamber (102) in fluid communication (For purposes of the examination, a mixing chamber in fluid communication with the intermediate container will be interpreted as an intermediate container that serves as the mixing chamber, as described in the specification at Paragraph [000114]) with the intermediate container (Fig. 5), the mixing chamber including one or more electromechanical mixing mechanisms (320/322) to mix the bulk intermediate medicament and a diluent (Paragraph [0069], line 9) to form the final medicament (Paragraphs [0073]-[0074]), the one or more electromechanical mixing mechanisms includes a piezoelectric element (302/322) coupled to a surface of the mixing chamber (Fig. 5).
Srinivasan is silent regarding
the piezoelectric element configured to cause the diluent to cavitate or the bulk intermediate medicament to fracture into the diluent.  
Laugharn, Jr. teaches a piezoelectric element (14, Paragraph [0032], lines 9-10) configured to cause the diluent to cavitate (Paragraph [0032], lines 9-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the piezoelectric element of Srinivasan to incorporate the teachings of Laugharn, Jr. to incorporate being configured to cause the diluent to cavitate in order to cause mixing (Paragraph [0032], lines 9-12).
Regarding claim 2, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, wherein the housing further comprises an activation mechanism (106, Srinivasan) for (104, Srinivasan) after the final medicament is formed for administering the final medicament to the patient (Fig. 5, Paragraphs [0073]-[0074] and [0060], lines 1-6, Srinivasan).  
Regarding claim 3, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 2, wherein the activation mechanism initiates the one or more electromechanical mixing mechanisms based on a user actuating a button on the wearable automatic injection device (Paragraph [0073], Srinivasan).  
Regarding claim 4, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, wherein the housing further comprises an injection assembly (110/114, Srinivasan) including a needle (114, Fig. 18, Srinivasan) and a fluid pathway (110, Srinivasan) for injecting the patient with the final medicament (Figs. 5 and 18, Paragraph [0109], Srinivasan).  
Regarding claim 5, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, wherein the intermediate container further comprises the diluent (Fig. 5, Srinivasan).  
Regarding claim 11, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, wherein the bulk intermediate medicament is coated on an inner surface of the intermediate container (Fig. 5, Srinivasan).  
Regarding claim 12, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 11, further comprising a piezoelectric element (320/322, Srinivasan) coupled to the intermediate container (Fig. 5, Srinivasan) and energized by an activation mechanism when the one or more electromechanical mixing mechanism is initiated (Paragraphs [0073]-[0074], Srinivasan), the piezoelectric element configured to cause the diluent to cavitate (Paragraph [0032], lines 9-12, Laugharn, Jr.) or the bulk intermediate medicament to fracture and to release from the inner surface of the intermediate container surface into the diluent.  
Regarding claim 26, Srinivasan discloses a wearable automatic injection device (100, Fig. 5, Paragraph [0138]) for administering a final medicament to a patient, the wearable automatic injection device comprising: 
a housing (128) including: 
(102) for holding a bulk intermediate medicament (Paragraph [0069], line 9) and a diluent (Paragraph [0069], line 9); and 
a mixing mechanism (320/322) operatively coupled to a surface of the chamber (Fig. 5) for mixing the bulk intermediate medicament and the diluent (Paragraphs [0073]-[0074]).
Srinivasan is silent regarding
wherein the mixing mechanism is configured to cause the diluent to cavitate or the bulk intermediate medicament to fracture into the diluent.  
Laugharn, Jr. teaches a mixing mechanism (14, Paragraph [0032], lines 9-10) is configured to cause the diluent to cavitate (Paragraph [0032], lines 9-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the mixing mechanism of Srinivasan to incorporate the teachings of Laugharn, Jr. to incorporate being configured to cause the diluent to cavitate in order to cause mixing (Paragraph [0032], lines 9-12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1) further view of Seaward et al. (US Publication 2016/0008779 A1).
Regarding claim 7, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, but is silent regarding further comprising a turbidity meter to automatically verify mixing of the bulk intermediate medicament and the diluent.  
Seaward teaches a mixing apparatus (Fig. 5, 130) comprising a turbidity meter (150, Paragraph [0096], lines 3-5) to automatically verify mixing of the bulk intermediate medicament and the diluent (Paragraph [0096], lines 3-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of Laugharn, Jr. to incorporate the teachings of Seaward to incorporate a turbidity meter to automatically verify mixing of the bulk intermediate medicament and the diluent in order to measure the level of mixing of the contents (Paragraph [0096], lines 1-5)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1) further in view of Weber (US Publication 2008/0188798 A1).
Regarding claim 8, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, but is silent regarding further comprising an inspection window disposed in the housing for a user to visually inspect the final medicament.  
Weber teaches an inspection window (Paragraph [0035], line 9) disposed in the housing (101) for a user to visually inspect the final medicament (Paragraph [0035], lines 9-11).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of Laugharn, Jr. to incorporate the teachings of Weber to incorporate an inspection window disposed in the housing for a user to visually inspect the final medicament in order to make it possible to monitor the mixing of the contents (Paragraph [0035], lines 9-11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1) further in view of Athayde et al. (US Patent 5,169,390 A).
Regarding claim 10, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, wherein the bulk intermediate medicament is in dry form (Paragraph [0069], line 4, Srinivasan).
Srinivasan in view of Laugharn, Jr. is silent regarding
the bulk intermediate medicament is dried by lyophilization, spray freeze dried, or spray dried.  
Athayde teaches wherein the bulk intermediate medicament (25, Fig. 7) is in dry form (Col 14, line 57), the bulk intermediate medicament is dried by lyophilization (Col 14, line 57), spray freeze dried, or spray dried.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bulk intermediate medicament of Srinivasan to incorporate the teachings of Athayde to incorporate being dried by lyophilization, spray freeze dried, or spray dried in order to prolong shelf life of the drug (Col 14, lines 56-57)
Claims 34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1) further in view of Caffey et al. (US Publication 2014/0074062 A1).
Regarding claim 34, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1 but is silent regarding further comprising: a vibration mechanism coupled to the housing, that when activated, causes the wearable automatic injection device to vibrate against the patient's skin during an injection to distract the patient from pain caused by the injection.  
Caffey teaches a vibration mechanism (Figs. 10A-10B) coupled to the housing (1002), that when activated, causes the wearable automatic injection device (Figs. 10A-10B) to vibrate against the patient's skin during an injection to distract the patient from pain caused by the injection (Paragraph [0113], lines 1-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of Laugharn, Jr. to incorporate the teachings of Caffey to incorporate a vibration mechanism coupled to the housing, that when activated, causes the wearable automatic injection device to vibrate against the patient's skin during an injection to distract the patient from pain caused by the injection in order to distract the patient immediately before injection in order to reduce the perceived pain associated therewith (Paragraph [0113], lines 1-4).
Regarding claim 36, Srinivasan in view of Laugharn, Jr. disclose the wearable automatic injection device of claim 1, but is silent regarding further comprising: a cooling mechanism coupled to the housing, that when activated, causes cooling of the wearable automatic injection device before an injection to distract the patient from pain caused by the injection.  
Caffey teaches a cooling mechanism (Paragraph [0113], lines 27-29) coupled to the housing (Paragraph [0113], lines 25-29), that when activated, causes cooling of the wearable automatic injection device before an injection to distract the patient from pain caused by the injection (Paragraph [0113], lines 25-29).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of (Paragraph [0113], line 26).
Regarding claim 37, Srinivasan in view of Laugharn, Jr. further in view of Caffey disclose the wearable automatic injection device of claim 36, but Srinivasan in view of Laugharn, Jr. are silent regarding further comprising: a pressure sensor coupled to the housing to detect contact between the wearable automatic injection device and the patient's skin.  
Caffey teaches a pressure sensor (700) coupled to the housing (Figs. 7A-7B) to detect contact between the wearable automatic injection device and the patient's skin (Paragraph [0108]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of Laugharn, Jr. further in view of Caffey to incorporate the teachings of Caffey to incorporate a pressure sensor coupled to the housing to detect contact between the wearable automatic injection device and the patient's skin in order to check whether the drug delivery device is properly placed in contact with the skin and ready for injection (Paragraph [0108], lines 1-4).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lintern et al. (US Publication 2013/0296807 A1) in view of Caffey et al. (US Publication 2014/0074062 A1).
Regarding claim 35, Lintern discloses the wearable automatic injection device of claim 30, but is silent regarding further comprising:6 ME1 36298473v.1Application No.: 16/252,080Docket No.: 117813-12003a pressure sensor coupled to the housing to detect contact between the wearable automatic injection device and the patient's skin.  
Caffey teaches a pressure sensor (700) coupled to the housing (Figs. 7A-7B) to detect contact between the wearable automatic injection device and the patient's skin (Paragraph [0108]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Lintern to incorporate the teachings of Caffey to incorporate a pressure sensor coupled to the housing to detect contact between the wearable automatic injection device and the patient's skin in order to check whether the drug delivery device is properly placed in contact with the skin and ready for injection (Paragraph [0108], lines 1-4)
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1) further in view of Caffey et al. (US Publication 2014/0074062 A1) further in view of Edwards et al. (US Publication 2010/0211005 A1).
Regarding claim 38, Srinivasan in view of Laugharn, Jr. further in view of Caffey disclose the wearable automatic injection device of claim 36, but are silent regarding further comprising: a temperature sensor coupled to the housing to detect a temperature of the wearable automatic injection device.
Edwards teaches a temperature sensor (Paragraph [0319], line 14) coupled to the housing (Paragraph [0319], lines 13-15) to detect a temperature of the wearable automatic injection device (Paragraph [0319], lines 13-15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wearable automatic injection device of Srinivasan in view of Laugharn, Jr. further in view of Caffey to incorporate the teachings of Edwards to incorporate a temperature sensor coupled to the housing to detect a temperature of the wearable automatic injection device in order to track the history of the temperature of the device (Paragraph [0319], lines 13-15).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. In response to applicant's arguments, on pages 10-11, that Srinivasan does not teach “a piezoelectric element coupled to a surface of the mixing chamber” in claim 1 or “a mixing mechanism operatively coupled to a surface of the chamber” in claim 26, the Examiner respectfully disagrees. Dictionary.com defined couple[d] as “to join; connect”. In Fig. 5 of Srinivasan, the piezoelectric element/mixing mechanism (320/322) is joined/connected to a surface of the chamber, therefore it is coupled to the chamber.
Applicant’s arguments, see pages 10-11, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 11, and 26 under 35 U.S.C. § 102 with respect to the language “the mixing mechanism… configured to cause the diluent to cavitate or the bulk intermediate medicament to fracture into the diluent” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Srinivasan et al. (US Publication 2004/0260234 A1) in view of Laugharn, Jr. et al. (US Publication 2015/0105750 A1).
Applicant’s arguments, see pages 12-14, filed 12/15/2021, with respect to claims 1-5, 10-11, and 26 have been fully considered and are persuasive.  The rejection of 1-5, 10-11, and 26 in view of Lintern et al. (US Publication 2013/0296807 A1) has been withdrawn. 
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. In response to applicant's arguments, on pages 14-15, that Lintern does not teach “a chamber that holds both the intermediate medicament and diluent, which are both mixed together into a final medicament using a mixing mechanism, which is coupled to a fluid pathway that the final medicament flows through, the Examiner respectfully disagrees. Paragraph [0036] states that the cartridge 24/chamber contains the reconstitution liquid and that the drug in the vial 12 is mixed with the reconstitution liquid. In Fig. 1D, the reconstituted drug, which is comprised of the intermediate medicament and the diluent, is disposed in the cartridge 24, therefore, the cartridge 24/chamber is holding both the intermediate medicament and the diluent. Claim 19 states the controller transfers the reconstituted drug out of the vial, through the connector, and into the cartridge, by activating the cartridge drive in a first manner, and automatically transfers the reconstituted drug out of the vial, through the connector, and into the cartridge by activating the cartridge drive in a second manner and Paragraph [0042] states that the infusion needle 30 may be fluidly coupled to the cartridge 24 via a cartridge needle 38, therefore both the intermediate medicament and the diluent are mixed together to form the reconstituted drug by a cartridge drive 28/mixing mechanism that is coupled to a cartridge needle 38/fluid pathway that the final medicament flows through.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783